 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Help-ers, Local Union 433 (Riley Stoker Corporation)and Ferdinand V. Di Lorenzo. Case 12-CB-2311April 5, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn March 4, 1982, Administrative Law JudgeRobert A. Gritta issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions, a supporting brief, and an answer-ing brief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, Local Union433, Tampa, Florida, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order.I The General Counsel has excepted to the Administrative LawJudge's conclusion that Charging Party Di Lorenzo forfeited his right tobackpay herein by intentionally concealing from Respondent the fact thathe voluntarily quit his previous employement. Inasmuch as the recordherein clearly shows that, under Respondent's referral rules, this fact, ifdisclosed, would have rendered Di Lorenzo ineligible for referral duringthe relevant time period, we find no merit in the General Counsel's ex-ception. Cf Service Garage. Inc., 256 NLRB 931 (1981).DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge: Thiscase was heard on October 5 and 6, 1981, in Tampa,Florida, based upon a charge filed by Ferdinand V. DiLorenzo, an Individual (herein Charging Party), onMarch 10, 1981, and a complaint issued by the RegionalDirector for Regional 12 of the National Labor RelationsBoard on April 16, 1981.' The complaint alleges that theI All dates herein are in 1981 unless otherwise stated.International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, Local Union433 (herein Respondent), violated Section 8(b)(1)(A) and(2) of the Act by refusing to refer the Charging Partyfor employment with Riley Stoker Corporation (hereinStoker) because of the Charging Party's support for arival candidate to the incumbent business manager of Re-spondent. Respondent's timely answer denied the com-mission of any unfair labor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence and to argue orally. A brief was submittedby Respondent and duly considered with the GeneralCounsel's oral argument of record.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGS OF FACTI. JURISDICTION AND STATUS AS LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthat Tampa Electric Company (TECO) is a public utilitysupplying electricity in Tampa, Florida. TECO does anannual gross volume of business in excess of $250,000.TECO, in the past 12 months, in the course and conductof its business operations, purchased and received at itsTampa facility goods and materials valued in excess of$50,000 directly from points located outside the State ofFlorida. Riley Stoker Corporation manufactures andmaintains boilers. Stoker annually provides maintenanceservices to TECO valued in excess of $50,000. I con-clude and find that TECO and Stoker are employers di-rectly engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.The complaint alleges, Respondent admits, and I con-clude and find that Respondent is a labor organizationwithin the meaning of Section 2(5) of the Act.I. THE ISSUEThe only issue in this case is whether, contrary to itsestablished referral rules and its collective-bargainingagreement with the Employer (Riley Stoker Corpora-tion), Respondent refused to refer Di Lorenzo, by name,pursuant to the Employer's request.111. THE ALLEGED UNFAIR LABOR PRACTICERespondent, pursuant to its collective-bargainingagreement with Stoker, maintains an exclusive hiring hallarrangement governed by the joint referral rules ofLocal 433. The contract and the rules, in pertinent part,provide as follows:(Contract)5.2 The Employer, under the terms of this Agree-ment, shall request the Union to furnish all compe-266 NLRB No. 108596 BOILERMAKERS LOCAL 433tent and qualified field construction boilermakers,boilermaker apprentices, and other applicable classi-fications.14.1 The selection and number of assistant foremen,foremen and general foremen shall be entirely theresponsibility of the Employer.(Joint Referral Rules)6.1.1 Selection of applicants for referral shall be ona nondiscriminatory basis and shall not be based on,nor in any way affected by, union membership,bylaws, rules, regulations, constitutional provisions,or any other aspect or obligation of union member-ship, policies, or requirements.6.2 Competent and qualified registrants shall be re-ferred from the out-of-work lists in a nondiscrimina-tory, fair and equitable manner. This shall be doneimmediately and in accordance with the require-ments of the employer's job.6.3 Requests by contractors for key men to act asforemen shall be honored without regard to the re-quested man's place on the out-of-work list.6.4 A bona fide request by contractors for boiler-makers with special skills and abilities shall be hon-ored and filled in accordance with Section 6.2.Ferdinand Di Lorenzo, a union member for 49 years,testified that for the last 12 years when employed byStoker he worked in the toolroom for assistant foremanwages. During 1979 and 1980 on at least five occasionshe was requested by name for the toolroom of Stoker,and each time the dispatcher, Parker, referred him to thejob. The last employment with Stoker terminated in De-cember 1980, and he signed Respondent's out-of-worklist. At this time Di Lorenzo began campaigning forTessie Lee who was running against incumbent WayneRichards, Respondent's business manager. Di Lorenzoheld between 10 and 20 meetings of members, made tele-phone contact with members and socialized in the even-ings with prospective Lee supporters during the monthsof December 1980 and January, February, March, andApril 1981. Sometime in December 1980, Di Lorenzotold Wayne Richards, Jr. (son of Respondent's businessmanager), in response to his question that Wayne Rich-ards would not receive Di Lorenzo's support. Di Lor-enzo did not disclose to Wayne, Jr., support for anyother candidate. The conversation took place on theStoker jobsite in Big Bend during Di Lorenzo's employ-ment. Wayne, Jr., at the time was employed at CrystalRiver, some 115 miles north of Big Bend. At no time didDi Lorenzo tell dispatcher Parker or Business ManagerRichards that he supported Lee.2In February, Di Lorenzo was referred to a short job atH & M Boiler where he worked 30 hours and left thejob upon its completion on February 18. The same day2 Di Lorenzo was joined in his support of Lee by a majority of theunion members. including L H. Thomas, H. Barthle, W. Lousee, and R.Thomas.Di Lorenzo went back on the out-of-work list. Di Lor-enzo received a termination notice from H & M datedeither February 18 or February 19, but this notice didnot indicate the manner of separation; i.e., voluntary orinvoluntary. On February 20 at 9:30 a.m. Jack Sigmund,superintendent of Stoker, called Di Lorenzo and inquiredwhether he was currently employed. Di Lorenzo said hewas unemployed, so Sigmund told him a request wouldbe made to Respondent for Di Lorenzo to operate thetoolroom. Di Lorenzo was not referred to the Stoker jobas anticipated.On April 7, Di Lorenzo returned to H & M Boiler toreplace his termination slip of February 18 or 19. He hadeither lost it or given it to the unemployment office. DiLorenzo testified that he needed a replacement slip forthe unemployment office. The following day Di Lorenzowas referred to the Stoker job as a mechanic. He was as-signed to the toolroom as a mechanic with Tessie Leewho had been referred to the job on February 23. Leeultimately became successful in the union election andleft the Stoker job. After Lee's departure, Di Lorenzobegan receiving assistant foreman wages as in the past.Parker, Respondent's dispatcher in the hiring hall, tes-tified that Stoker consistently uses the Union's hiringhall. Generally, Jack Sigmund, Stoker's superintendent,begins each job with a request for L. H. Thomas as gen-eral foreman and an additional request for foremen ormechanics depending upon the nature of the job. Subse-quent requests for men from the hall are then made byThomas as general foreman. All requests by employersare reported on an office memo form made by Parkercontemporaneously with the request. As men are dis-patched, each is given a referral slip designating thenature of his referral. Parker stated that Stoker for sever-al years has operated several large jobsites and has con-sistently requested by name L. H. Thomas as generalforeman and Di Lorenzo as foreman or toolroom fore-man. Parker could not specifically recall any incident ofreferral by name of a member to any jobsite as toolroomforeman. Parker did not, however, deny that union refer-ral slips for Di Lorenzo to Stoker in the past 2 yearsbore the notation "tool room foreman." In each instance,the notation appeared to be his handwriting. Parker alsotestified that the only member he has referred out astoolroom foreman pursuant to an employer's request wasDi Lorenzo to Stoker. Parker added that such referralsof Di Lorenzo occurred at times when few or no mem-bers were on the out-of-work list.Parker stated that on February 20 Sigmund called thehall and requested L. H. Thomas by name as generalforeman and four mechanics to start a job. One weeklater, General Foreman Thomas requested four foremenby name, including Di Lorenzo as toolroom foreman.Parker, before filling the request for foremen, spoke toWayne Richards, the Union's business manager, specifi-cally about.the request for Di Lorenzo as toolroom fore-man. Parker counseled with Richards because he wasunsure and unfamiliar with the term "tool room fore-man." Richards told Parker not to dispatch Di Lorenzoas toolroom foreman because there was no such positionfor the Union to fill. Parker in turn did not refer Di Lor-597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDenzo as toolroom foreman and did not communicate therefusal to the employer or its general foreman.Parker testified that Di Lorenzo called the hall afterFebruary 20 asking if there was a work order for him.Parker told Di Lorenzo "not yet" because so many menwere on the out-of-work list and he had to talk to Rich-ards about it. Di Lorenzo called back later for ananswer, and Parker told him, "No," he would not besent out as toolroom foreman. Di Lorenzo asked whostopped his referral, and Parker responded, "Wayne"(Richards). At a later date, pursuant to Thomas' requestfor mechanics on the job, Di Lorenzo was dispatched asa mechanic to Stoker.3Jack Sigmund testified that as superintendent forStoker he has consistently called the hall for foremen, byname, including Di Lorenzo. Sigmund's requests havevaried from foreman to toolroom foreman when request-ing Di Lorenzo. In total, Di Lorenzo has been employedby Stoker on 10 different occasions and each time heworked in the toolroom for assistant foreman wages.On February 20, Sigmund personally called Di Lor-enzo to see if he was available for the Stoker job. HadDi Lorenzo not been available, Sigmund would not havebeen able to call for Di Lorenzo by name as a foreman.Di Lorenzo told Sigmund that he was unemployed at thetime. This same day Sigmund called the hall requestingmen for the Gannon job. He specifically asked for L. H.Thomas as general foreman, Di Lorenzo as toolroomforeman, and four mechanics. Each was to report to thejob on February 23. When Di Lorenzo did not appear,Sigmund put Tessie Lee in the toolroom. Lee workedthe first week at mechanic wages and received assistantforeman wages beginning the second week of employ-ment. When Lee left the job in July, Di Lorenzo as-sumed the toolroom operation by himself and began re-ceiving assistant foreman wages. Sigmund stated thatcalling for a man as foreman is the Company's right andhe has always followed such a practice when naming DiLorenzo on his work orders.Tessie Lee testified that he won the union election inJune and has been the business manager since. He infor-mally announced his candidacy in January and talked toall the members he could seeking their support. In addi-tion to Di Lorenzo, Lee was supported by W. Lousee,H. Barthle, Billy Barthle, and R. Thomas, among others.In February, Lee was dispatched as a mechanic pursu-ant to the first work order for the Stoker job. Upon re-porting to work, he was assigned to the toolroom at me-chanic wages. After the first week he received assistantforeman wages remaining in the toolroom until July.L. H. Thomas testified that he has been a unionmember for 22 years and the last 8 to 10 years hasworked as general foreman on Stoker jobs. On February23 he was referred to the Stoker job at Gannon as gener-al foreman. One week later he called a work order to theunion hall for Di Lorenzo for toolroom foreman.Thomas stated that the first thing he did on the Gannonjob was open the toolroom and went over drawings. InApril, when Di Lorenzo was referred to the job, ap-3 It is undisputed that Di Lorenzo was placed on the out-of-work liston February 18 and was numbered 75 on such list. He was dispatched toStoker on April 9 pursuant to his position on the out-of-work listproximately 30 mechanics were already working. Thecrew totaled 65 at its peak.Richards testified that he was Respondent's businessmanager for 3 years. During the campaign for unionoffice he assumed Di Lorenzo was supporting Lee, buthe was never told by Di Lorenzo nor anyone else thatDi Lorenzo did support Lee.Richards knew that Di Lorenzo had been referred tothe H & M Boiler job, but the referral was as steward.Richards did not personally inform Di Lorenzo of thestewardship, but assumed he knew. Richards also knewthat Di Lorenzo signed the out-of-work list on February18, but he did not have any contact with Di Lorenzowhen he left the H & M Boiler job.Richards stated that February 20 was the first timeParker had mentioned an employer's request for a tool-room foreman by name. Although Richards had notheard of a name request for a toolroom foreman bcfore,he did know that Stoker was the only company utilizinga toolroom foreman and it consistently requested Di Lor-enzo as foreman for toolroom work. Each time Di Lor-enzo was referred to the job. Richards stated he did notknow first hand but assumed that Di Lorenzo was re-ceiving foreman wages since Stoker always paid foremanwages for the toolroom foreman. Richards recalled thatin his 3 years as business manager less than six jobs werelarge enough to require a toolroom.4Richards admitted-ly told Parker on February 20, "Man, there is no waythat we can set up a brand new position. I'm not op-posed to the man being paid above the prevailing rate asestablished in our collective-bargaining agreement, but Icertainly believe that we are circumventing the standardsif in fact we try to form a brand new call list as toolroom foreman. .... It wasn't the practice. It just wasn'tthe way that we did business. Who and where was im-material." Richards personal thoughts on referrals fortool work were "that usually that position was reservedfor the handicapped, infirm or a member with specialknowledge or special skills for tool room work." Rich-ards testified, "Other than a big job, there aren't toolroom people as such. We don't have any qualification.We have never established one, is what I am trying tosay because of need. If it was a constant thing, we wouldprobably add to our list, people with tool room qualifica-tions. We would establish a new market." Richards ad-mitted that the Stoker job in February was a rather largejob.Carl Spiers, owner of H & M Boiler Service, testifiedthat Di Lorenzo last worked for H & M in February onthe Farmland turnaround. He was hired on February 16and worked a total of 30 hours, but left the job before itwas finished. Spiers stated that Di Lorenzo was not laidoff when he left and that the job continued for severalmore days. H & M has no record of Di Lorenzo gettinga termination notice when he left the job in February,but several weeks later Di Lorenzo returned to H & Mseeking a layoff notice. H & M began processing a termi-nation notice for Di Lorenzo, but Spiers told him that4 Respondent's business records reflected and Richards acknowledgedthat Di Lorenzo had been referred to five Stoker jobs, by name, as fore-man, to work the toolroom from March 1979 to December 1980598 BOILERMAKERS LOCAL 433the notice would only reflect a voluntary layoff. Di Lor-enzo objected, but took the partially furnished notice (noindication of nature of separation) and left.5Spiers didnot communicate Di Lorenzo's departure to the Unionuntil several weeks after Di Lorenzo had left the job.Spiers stated that, although his office issued the majorityof termination notices, the superintendent can and hasissued such notices on occasion.Analysis and ConclusionParties to a collective-bargaining agreement are free toestablish an exclusive hiring hall assuming it does notcontain unlawful provisions on its face. The labor organi-zation charged with operating such a hiring hall is al-lowed a wide range of reasonableness to serve the unit itrepresents but subject always to complete good faith andhonesty of purpose in the exercise of any discretion.However, where referral under an exclusive hiring hallagreement is conditioned upon clear and unambiguousstandards set forth in the agreement, the refusal to referan employee who qualifies for referral under such stand-ards, without more, suffices to establish, prima facie, aviolation of Section 8(b)(l)(A) and (2) of the Act in theBoard's view. Thus, a labor organization has been foundin violation of Section 8(b)(l)(A) and (2) of the Act byrefusing to refer a member, under a contractual provisionwhich allows an employer request by name, albeit evi-dence that the union was motivated by a desire to en-courage union membership was not present in the case.6Whenever a union prevents an employee from beinghired through its hiring hall, particularly if the employeewas requested by name, it demonstrates absolute powerto totally affect an employee's employment. Such controlof employment opportunities gives rise to a presumptionthat the union was discriminatorily motivated in its refus-al to refer. However, the presumption may be rebuttedby the union showing that its actions conform to theterms of the agreement or were necessary to the effec-tive performance of representing all its members subjectto the hiring hall provisions.The General Counsel contends that Respondent's re-fusal to refer Di Lorenzo is inconsistent with its estab-lished referral system, and such refusal was caused by DiLorenzo's intraunion political activity or some arbitraryreason.Respondent argues that its refusal to refer Di Lorenzowas based upon the clear provisions in the contract andthe joint referral rules. In support thereof Respondentcites Iron Workers Local 75 (Tyler Reinforcing), 232NLRB 1194 (1977), enf. denied 583 F.2d 1094 (9th Cir.1978), for the proposition that, where there is no exerciseof discretion, the union's motive is not subject to scruti-ny. Although Respondent maintains that its operation ofthe hiring hall was not discretionary and it was actingpursuant to mandatory terms of the contract in refusingreferral, an alternative argument admits the GeneralCounsel must show arbitrary or irrelevant reasons for therefusal to refer to constitute a violation.7The former po-b The notice bears the date of April 7e Asbestos Workers Loxal 22 (Rosendahl. Inc.), 212 NLRB 913 (1974)Parker's attempt to qualify Di L.orenzo's past referrals to Stoker astoolroom foreman are nort consistent with the plain language of the con-sition is aligned with several circuit courts wherein moti-vation is not a consideration, whereas the latter acknowl-edges the Board's view on motivation, as controlling, inassessing questionable operations of hiring halls. I am, ofcourse, bound by the Board's view.Respondent's refusal to refer Di Lorenzo by name toStoker on February 20 is not in dispute. There is a factu-al issue surrounding the requested classification for DiLorenzo. Stoker's superintendent, Sigmund, credibly tes-tified that he has used the terms foreman and toolroomforeman when requesting Di Lorenzo in the past. Duringthe last 2 years Sigmund made 10 such requests and eachtime Di Lorenzo was referred. Parker, the dispatcher,could not specifically recall a particular incident, but hecould identify Di Lorenzo as the only member workingas toolroom foreman in the last 2 years. Referral recordsof the Union substantiated Di Lorenzo's past referrals astoolroom foreman.8Parker's purported reason for questioning the requestfor Di Lorenzo on February 20 is completely transpar-ent. The terms of referral are clear and specifically allowfor request by name without regard to the size of theout-of-work list or the requested member's placement onsuch list. Richards, when consulting with Parker, knewthat Stoker consistently operates big jobs and is the onlyemployer utilizing a toolroom and requiring a foreman tooperate it. Richards also knew that on past Stoker jobsDi Lorenzo was referred as toolroom foreman, was paidforeman wages, and operated the toolroom.9Yet on Feb-ruary 20, admittedly the first time that Parker questioneda referral of Di Lorenzo as toolroom foreman, Richardsdenied the request on the basis that no such position(toolroom foreman) existed and that usually toolroomswere reserved for infirm, handicapped, or rehabilitatingmembers. The protestations of both Parker and Richardsare discredited as self-contradictory and totally in con-flict with the bulk of the evidence. Parker's selectedrecall in responding to questions on redirect cast furtherdoubt on his veracity. I conclude that both Parker andRichards discussed Stoker's request of February 20 forDi Lorenzo for reasons other than the usual eligibilityrequirements for referral. Albeit I cannot find on thisrecord that Richards and Parker were motivated torefuse Di Lorenzo the requested referral because of hispolitical activity in opposition to Richards,io I do con-tract or the joint referral rules. In addition. Parker exhibited a selectivememory, interpreting events rather than reporting what transpired. Inview of convincing evidence to the contrary and Parker's failure to im-press me as a credible witness, I find most of his testimony unworthy ofbelief.8 Respondent's motion to defer the issue to the joint disputes board isdenied as in my view the issues cannot be resolved on the basis of inter-pretation, which is the single function of the disputes board.9 Very possibly Stoker's requests and Di Lorenzo's referral to the tool-room resulted from the application of sec. 6.4 of the joint referral rules.(Resp. Exh. 7, p. 8.)'0 The evidence of Di Lorenzo's political activity is not so unique ornotorious that one can infer an efficacy that would require Richards toretaliate. As the record clearly shows, many members supported Rich-ards' opponent, but union business, especially referrals, was carried on asusual, without regard for a member's intraunion political preferences. Infact, during the campaign Di Lorenzo was referred out twice (Februaryand April).599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclude and find that Richards acted arbitrary and incon-sistent with the established referral procedures and thepast practice thereunder. I therefore conclude and findthat Respondent has not rebutted the prima facie case ofthe General Counsel, and accordingly has violated Sec-tion 8(b)(1)(A) and (2) of the Act by refusing to refer DiLorenzo to the Stoker jobsite at Gannon on February 20.Respondent further argues that Sigmund's request forDi Lorenzo on the Gannon jobsite was the result of ascheme between Stoker and Di Lorenzo to circumventthe hiring hall procedures. The argument is based entire-ly upon events which, although contemporaneous withthe suspected request, were unknown to Respondent atthe time it refused to refer Di Lorenzo. The recordshows conclusively that Di Lorenzo was on the out-of-work list on February 18, 2 days before the request wasmade of Parker, thereby making Di Lorenzo (on its face)eligible for referral under the hiring hall rules. Therefore,the belated revelation of Di Lorenzo's departure fromthe H & M Boiler job cannot have any effect upon theprior decision of Richards not to refer Di Lorenzo. Thisdoes not mean, however, that the machinations em-ployed by Di Lorenzo, obviously to circumvent thehiring hall rules, will remain in limbo. Had Di Lorenzobeen candid with the Union about his separation from H& M Boiler, he would not have been placed on the out-of-work list. Had he not been placed on the out-of-worklist, he could not have been referred to the Stoker job onFebruary 20 as a mechanic, much less foreman. I'' Albeitthe record falls short of evidencing a scheme by Stokerand Di Lorenzo to thwart the referral procedure, it doesevince an attempt by Di Lorenzo to conceal the natureof his separation from the H & M Boiler job (which hehad been referred to by Parker) and to wrongfully stateunemployment office. Presumably, Di Lorenzo filed forunemployment insurance on February 18, 19, or 20, al-though he did not so testify. In any event, his return toH & M Boiler on April 7 to secure a duplicate termina-tion slip was occasioned by his need to give such a slipto the state unemployment office. The termination slipthat Di Lorenzo secured on April 7 did not go to theunemployment office, but was turned in to the unionoffice. It is not coincidental that Di Lorenzo turned thetermination slip into the Union nor is it inconsequentialthat he attempted to have the slip read "involuntarylayoff."'2It is obvious to me that, contrary to Di Loren-zo's testimony, he did leave the H & M Boiler job beforeits completion and did so to allow referral to the Stokerjob contra to the referral rules.'3Di Lorenzo continuedthe deception until it was necessary for the Union tohave a termination slip on file to satisfy the referral ruleswhen his place on the out-of-work list was approachinga referral. I conclude that Di Lorenzo, contrary to histestimony, intentionally and willfully circumvented thereferral rules attempting to get a referral upon Sigmund's" See Resp. Exh. 7. sec. 7.1.2. pp 11 and 12.12 Spiers, a disinterested witness, credibly testified that Di Lorenzowanted "involuntary layoff' on the slip when he actually voluntarily leftthe job before its completion13 Di Lorenzo admittedly had advance knowledge of his referral pros-pects to the Stoker job at Gannon. As he stated. "We all know what jobsare about to open up"request by name for a toolroom foreman. Although notpart of a scheme with Stoker, it was a plan conceivedand implemented by Di Lorenzo.Di Lorenzo has charged that Respondent's operationof its hiring hall as it applies to him personally, and spe-cifically for a single Stoker referral in February, was aviolation of the Act. I have concluded that Di Lorenzo'svery eligibility for the referral of which he complains isthe result of his violation of the hiring hall rules bydeceit and deception. I am, therefore, constrained to lendany support to his plan. In my view, although Respond-ent has violated the Act in hall rules, more particularly,since his plan was unsuccessful, I do not think such a sit-uation requires a remedy nor does the Act demand it. Iconclude and find that Di Lorenzo has, by his actions,forfeited any rights he may have had to a backpayremedy.'4I am, therefore, refusing to order a remedyfor the violation found.ADDITIONAL CONCLUSIONS OF LAW1. Respondent, by refusing to refer Di Lorenzo toStoker on February 20 when requested by name as tool-room foreman, violated Section 8(b)(1)(A) and (2) of theAct.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in a cer-tain unfair labor practices, I find it necessary to orderRespondent to cease and desist therefrom. I do not findit necessary that Respondent take any affirmative actionother than the posting of a notice to effectuate the poli-cies of the Act. Accordingly, I shall not order that theunfair labor practice be specifically remedied in the par-ticular circumstances of this case.Upon the foregoing findings of fact, conclusions oflaw, and on the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 5The Respondent, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers andHelpers, Local Union 433, Tampa, Florida, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Riley Stoker Cor-poration to discriminate against Ferdinand V. Di Lor-enzo, or any other employee, in violation of Section8(a)(3) of the Act, or causing or attempting to cause anyother employer to discriminate against Ferdinand V. DiLorenzo.14 Uniform Rental Service, 161 NLRB 187 (1966)'1 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes600 BOILERMAKERS LOCAL 433(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed bySection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its offices in Tampa, Florida, copies of theattached notice marked "Appendix."'6Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Additional copies of the attached notice marked"Appendix" shall be forthwith returned to the RegionalDirector for Region 12 for posting by Riley Stoker Cor-poration, if willing, at its business offices and construc-tion projects where notices to employees are customarilyposted.(c) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT cause or attempt to cause RileyStoker Corporation, or any other employer, to dis-criminate against any of its employees in violationof Section 8(a)(3) of the Act.WE WILL NOT refuse to refer Ferdinand V. DiLorenzo, or any other member, to his rightful em-ployment as controlled by our collective-bargainingagreements and/or our joint referral rules.WE WILL NOT in any like or related manner re-strain or coerce members in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL notify Riley Stoker Corporation, inwriting, that we have no objection to the employ-ment of Ferdinand V. Di Lorenzo as toolroom fore-man, and shall furnish him with copies of such noti-fication.INTERNATIONAL. BROTHERHOOD OF BOIL-ERMAKERS, IRON SHIP BUILDERS, BLACK-SMITHS, FORGERS AND HELPERS, LOCALUNION 433601